UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7300



KENNY DREW SAYRE, SR.,

                                            Plaintiff - Appellant,

          versus


WAYNE L. GODWIN, Sheriff; ROBERT LINVILLE,
Chief Jailer; CARMINE J. CANN, Commissioner;
EDGAR C. SIEGRIST, Commissioner; JAMES A.
VARNER, Commissioner,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-97-148-1)


Submitted:   November 20, 1997         Decided:     December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenny Drew Sayre, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a West Virginia inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915A (West Supp. 1997). We have re-

viewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Sayre v. Godwin, No. CA-97-148-l
(N.D.W. Va. Sept. 9, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2